DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“may be provided”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in paragraph [0004] line 6, “equipment a needed” should be changed to --equipment needed--.
Appropriate correction is required.
Claim Objections
Claims 1-11 and 13-16 are objected to because of the following informalities:  
In claim 1 line 7, “based on” would be clearer if written as --from--.
In claims 2-4 and claim 16, lines 1 and 2, and claim 15 lines 5 and 7-8, “plural magnetic” would be clearer if written as --a plurality of magnetic--.
In claim 13 line 6, “output;” should be changed to --output; and-- to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “used to vary frequency”, but the claim fails to indicate what this variance refers to.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --to vary a frequency of the motor--.
	Claim 8 recites “to receive the exhaust heat from the first working fluid compressor” in line 2.  It is unclear how the compressor provides exhaust heat and further the previously recited exhaust heat comes from the prime mover.  The 
Claim 8 recites “an input shaft that is electrically coupled within the generator” in lines 5-6, but it is unclear how a shaft is electrically connected within a generator.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --an input shaft that is mechanically coupled to the generator--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2004074641 to Oda in view of U. S. Patent Publication 2013/0292951 to Eckert.
The examiner notes that all citations to Oda herein refer to the English translation thereof.
Referring to claims 1-8 and 11, Oda teaches a system comprising:
a first working fluid compressor (5) configured to pressurize a first working fluid that is natural gas (Fig. 2; page 3 line 13 - page 4 line 11);
a prime mover (4) coupled to the first working fluid compressor (5) and configured to provide a mechanical input (via shafts 4a and 4b) into the first working fluid compressor (5) (Fig. 2; page 3 line 13 - page 4 line 11);

a second working fluid compressor (15) including an electric motor (14) electrically coupled to the generator (13) and configured to pressurize the first working fluid (Fig. 2; page 3 line 13 - page 4 line 11), and
wherein the exhaust assembly (11, 11a, 11b, 12, 13) includes a heat exchanger (11) configured to receive the exhaust heat from the prime mover (4) and transfer input heat; and an auxiliary turbine (12) coupled to the heat exchanger (11) and configured to receive the input heat from the heat exchanger (11) and convert the input heat into mechanical energy to rotate an input shaft (13a) that is mechanical coupled within the generator (13) (Fig. 2; page 3 line 13 - page 4 line 11), and
wherein the exhaust assembly (11, 11a, 11b, 12, 13) is sealed within a housing (the housing of the heat recovery compressor 10) configured to prevent fluid leakage of a second working fluid (the fluid that circulates through 11, 11a, 11b and 12 must be sealed in the housing of the heat recovery compressor since it is a closed loop and the system would cease to operate as disclosed if fluid leaked out) (Fig. 2; page 3 line 13 - page 4 line 11).
Oda is silent as to the speeds of the generator and motor.  Eckert teaches a system comprising:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Oda with the synchronous coupling taught by Eckert in order to set the speed of the motor relative to the speed of the turbine which turns the generator.
Eckert teaches the use of more poles in the motor than in the generator, but Eckert is silent as to any exact numbers of poles.  However, Eckert teaches that the “rotational speed of the generator 21 multiplied by its number of poles divided by the number of poles of the electric motor 40 results in the rotational speed of the electric motor 40”.  The variable number of poles in the generator and motor effects the resulting speed in the motor and as such is a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make a ratio of the plural magnetic poles of the rotor of the generator compared to the plural magnetic poles of the rotor of the electric motor one to one, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Referring to claims 12, 13, 15-17, Oda teaches a method comprising:
pressurizing a first working fluid (natural gas) with a first working fluid compressor (5) (Fig. 2; page 3 line 13 - page 4 line 11); 
supplying a mechanical input with a prime mover (4) to the first working fluid compressor (5) (Fig. 2; page 3 line 13 - page 4 line 11); 
conveying exhaust heat expelled by the prime mover (4) when supplying the mechanical input to the first working fluid compressor (5) to an exhaust assembly (11, 11a, 11b, 12, 13) (Fig. 2; page 3 line 13 - page 4 line 11); 
converting the exhaust heat into an electric current (via turbine 12 and generator 13) with the exhaust assembly (11, 11a, 11b, 12, 13) (Fig. 2; page 3 line 13 - page 4 line 11); 
supplying a mechanical input (via shaft 15a) with an electric motor (14) to a second working fluid compressor (15) (Fig. 2; page 3 line 13 - page 4 line 11); and 
pressurizing the first working fluid (natural gas) with the second working fluid compressor (Fig. 2; page 3 line 13 - page 4 line 11),
wherein converting the exhaust heat into the electric current comprises: receiving the exhaust heat at a heat exchanger (11); conveying input heat from the heat exchanger (11) to an auxiliary turbine (12); expanding the input heat from the heat exchanger (11) with the auxiliary turbine (12) to generate a turbine mechanical output (via shaft 13a); and generating the electric current with a generator (13) that receives 
further comprising sealing the exhaust assembly (11, 11a, 11b, 12, 13) within a housing (the housing of the heat recovery compressor 10) (the fluid that circulates through 11, 11a, 11b and 12 must be sealed in the housing of the heat recovery compressor since it is a closed loop and the system would cease to operate as disclosed if fluid leaked out) (Fig. 2; page 3 line 13 - page 4 line 11).
Oda teaches a generator 13 in the exhaust assembly used to generate power that is transferred to the motor 14, but is silent as to the details of the connection between the generator and motor.  Eckert teaches a method comprising:
synchronously supplying electric current from a generator (21) to an electric motor (40), wherein the synchronously supplying the electric current from the generator (21) to the electric motor (40) comprises: receiving a turbine (20) mechanical output at a rotor of the generator (21), the rotor of the generator (21) rotating at a first frequency; generating the electrical current with plural magnetic poles (48, 50) of the rotor of the generator (21); supplying the electrical current generated to the electric motor (40) to rotate plural magnetic poles (42, 44, 46) of a rotor of the electric motor (40) (Figures 1 and 2; paragraphs [0012] and [0018]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Oda with the synchronous coupling taught by Eckert in order to set the speed of the motor relative to the speed of the turbine which turns the generator.
In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2004074641 to Oda in view of U. S. Patent Publication 2013/0292951 to Eckert and U. S. Patent Publication 2011/0278846 to Landi.
Referring to claim 6, Oda and Eckert teach all the limitations of claim 5, as detailed above, but do not teach the motor outside of the housing.  Landi teaches a system wherein:
a generator (406) is electrically coupled to an electric load through a housing (housing of 402) (Fig. 4; paragraphs [0025], [0029] and [0032]).
.
Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2004074641 to Oda in view of U. S. Patent Publication 2013/0292951 to Eckert and U. S. Patent Publication 2014/0102101 to Xie.
Referring to claims 9 and 10, Oda and Eckert teach all the limitations of claim 8, as detailed above, but do not teach an auxiliary compressor for the second working fluid or the fluid being super critical carbon dioxide.  Xie teaches a system wherein:
an exhaust assembly (100) includes an auxiliary compressor (126) that is fluidly coupled to an auxiliary turbine (117) and a heat exchanger (104), the auxiliary compressor (126) configured to receive a second working fluid (the fluid of circuit 114) from an auxiliary turbine (122) and pressurize the second working fluid (the fluid of circuit 114), and the auxiliary compressor (126) is a super critical carbon dioxide compressor (Fig. 1; paragraphs [0026]-[0030] and [0038]-[0041]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Oda with the auxiliary compressor as taught by Xie in order to assist in startup of the system (paragraph [0038], by circulating the fluid before there is sufficient heat supplied to cause circulation).

Referring to claim 14, Oda and Eckert teach all the limitations of claim 8, as detailed above, but do not teach the second working fluid being super critical carbon dioxide.  Xie teaches a method wherein:
converting exhaust heat into electric current comprises compressing a second working fluid with a super critical compressor (117) to provide a super critical compressor input to an auxiliary turbine (122) (Fig. 1; paragraphs [0026]-[0030] and [0038]-[0041]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Oda with the super critical carbon dioxide working fluid as taught by Xie in order to use a fluid which has “non-toxicity, non-flammability, easy availability, and relatively inexpensive” (paragraph [0028]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2004074641 to Oda in view of U. S. Patent Publication 2014/0102101 to Xie.
Oda teaches a system comprising: 
a pipeline (PL) configured to convey natural gas (Fig. 2; page 3 line 13 - page 4 line 11); 

an exhaust assembly (11, 11a, 11b, 12, 13) fluidly coupled to the first compressor assembly (4, 5) and configured to receive the exhaust heat expelled by the first compressor assembly (4, 5) (the exhaust assembly receives the heat from the engine 4 of the compressor assembly), the exhaust assembly (11, 11a, 11b, 12, 13) including a generator (13) that receives a mechanical input (via 13a) from an auxiliary turbine (12), the generator (13) configured to generate electric current at a predetermined frequency; a second compressor assembly (14, 15) including an electric motor (14) electrically coupled to the generator (13) of the exhaust assembly (11, 11a, 11b, 12, 13), and configured to receive the natural gas to pressurize the natural gas (Fig. 2; page 3 line 13 - page 4 line 11), and
wherein the exhaust assembly (11, 11a, 11b, 12, 13) is sealingly disposed with a housing (the fluid that circulates through 11, 11a, 11b and 12 must be sealed in the housing of the heat recovery compressor since it is a closed loop and the system would cease to operate as disclosed if fluid leaked out) (Fig. 2; page 3 line 13 - page 4 line 11).
Oda does not teach an auxiliary compressor for the second working fluid or the fluid being super critical carbon dioxide.  Xie teaches a system wherein:
an exhaust assembly including at least one compressor (117) that is mechanically coupled to an auxiliary turbine (122) and configured to operate with a super critical working fluid (Fig. 1; paragraphs [0026]-[0030] and [0038]-[0041]).

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the system taught by Oda with the super critical carbon dioxide working fluid as taught by Xie in order to use a fluid which has “non-toxicity, non-flammability, easy availability, and relatively inexpensive” (paragraph [0028]).
Oda is silent as to the relative frequencies of the generator and motor. However, it would be an obvious matter of design choice to one of skill in the art, at the time of invention, to make the motor and generator both operate at the predetermined frequency, since applicant has not disclosed that different relative frequencies solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different relative frequencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bronicki teaches a pipeline booster system like claimed, but does not teach the motor synchronously coupled to the generator.  Kalra teaches a waste heat recovery system, but does not teach a second working fluid compressor. Tafas teaches a power recovery system (10) for an engine wherein the generator 90 is .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is 571-270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746